     Case 2:18-cv-02850-MCE-KJN Document 82 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                    No. 2:18-cv-2850 MCE KJN P
12                        Plaintiff,
13            v.                                          FINDINGS & RECOMMENDATIONS
14    G. MODHADDAM, et al.,
15                        Defendants.
16

17           A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice for failure to prosecute. See Local Rule 183(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Any response to the objections shall be filed and served within fourteen

27   days after service of the objections. Plaintiff is advised that failure to file objections within the

28   ////
                                                         1
     Case 2:18-cv-02850-MCE-KJN Document 82 Filed 03/19/21 Page 2 of 2


 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: March 19, 2021

 4

 5

 6   morr2850.33a

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
